Hall, J.,
concurs in part, and dissents in part, and votes to modify the judgment appealed from by reducing the sentence imposed to indeterminate terms of imprisonment of lVs to 4 years on each count, to run concurrently with each other, with the following memorandum: I respectfully dissent, in part. It is my opinion that this Court should exercise its discretion in the interest of justice and find that the County Court’s sentence of the defendant to 15 years to life on his conviction for two counts of operating a motor vehicle while under the influence of alcohol or drugs in violation of Vehicle and Traffic Law § 1192 (3) (driving while intoxicated) and one count of aggravated unlicensed operation of a motor vehicle in the first degree, to be served concurrently, is unduly harsh and severe (see CPL 470.15 [6] [b]).
I agree with the majority as to its determination of all issues raised on this appeal except the appropriate punishment of the defendant.
In determining the appropriate punishment for a discretionary persistent felony offender, the court should consider the history and character of the defendant, the nature of the crime, the particular circumstances of the offense, and the purpose of the penal sanction (see CPL 400.20). I do not dispute my colleagues’ recitation of the facts, but, in applying the factors set forth in CPL 400.20 to the facts of this case, the sentence *1037imposed, a term of imprisonment of 15 years to life on each of the three counts of which the defendant was convicted, to run concurrently with each other, was unduly harsh and severe and, therefore, should be reduced in the interest of justice.
I highlight the facts that struck me as particularly significant and that distinguish this case from People v Bowers (201 AD2d 830 [1994]) and People v Turner (234 AD2d 704 [1996]), the Appellate Division, Third Department, cases on which my colleagues rely.
Unlike in Bowers, the defendant here, who has a record of alcohol-related offenses, has no history of violence and has never caused physical injury or property damage through these accidents. His most recent felony conviction for driving while intoxicated was 10 years ago, in 1999, for which he received an indeterminate sentence of IV2 to 4Vs years of imprisonment. In Bowers, the Court affirmed the defendant’s sentence of 15 years to life based on the defendant’s 50-year criminal history, 13 previous alcohol-related driving offenses, at least one of which occurred after his arrest on the current charge, and the fact that the defendant was involved in an accident.
This case also may be distinguished from Turner, in which the defendant was observed driving erratically and repeatedly crossing the yellow lines on the roadway.
With respect to the underlying incident, the defendant was not observed driving recklessly, erratically, or otherwise. The defendant was observed while parking his vehicle, which he drove less than 100 feet. He was traveling at the posted speed limit of 30 miles per hour, and the arresting officer did not observe a moving violation. The defendant was approached by police officers on the basis that one of the headlights of his truck was not working. The arresting officer testified that the vehicle came to a stop in a normal fashion.
In my estimation, the facts of this case demonstrate that, while the defendant is certainly suffering from long-term alcoholism, he did not possess the requisite culpability to warrant a sentence of incarceration of 15 years to life. This Court should exercise its discretion by reducing the defendant’s sentence and imposing the maximum sentence for a class E felony (see Vehicle and Traffic Law § 1193 [1] [c]), an indeterminate sentence of U/s to 4 years of imprisonment (see Penal Law § 70.00 [2] [e]). On the basis of the sentence alone, I respectfully dissent in part.